IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00323-CR

JUSTIN ARTIS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 440th District Court
                             Coryell County, Texas
                            Trial Court No. 17-24299


                          MEMORANDUM OPINION


      In this matter, appellant, Justin Allen Michael Artis, filed his notice of appeal

challenging his conviction for assault family violence. See TEX. PENAL CODE ANN. §

22.01(b)(2)(A) (West Supp. 2018). The trial court’s certification of appellant’s right of

appeal in this case indicates that this “is a plea-bargain case, and the defendant has NO

right of appeal” and that “the defendant has waived the right of appeal.”
        We must dismiss an appeal “without further action, regardless of the basis for the

appeal” if the trial court’s certification shows there is no right to appeal. See Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003) (holding that an appellant who has executed a waiver of appeal,

whether negotiated or non-negotiated, could not appeal without securing the permission

of the trial court). Because the trial court’s certification indicates that appellant has no

right of appeal, we hereby dismiss this appeal.1




                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed October 24, 2018
Do not publish
[CR25]




        1 Nevertheless, we note that a motion for rehearing may be filed within 15 days after the judgment
or order of this Court is rendered. See id. at R. 49.1. If the appellant desires to have the decision of this
Court reviewed by filing a petition for discretionary review, that petition must be filed in the Court of
Criminal Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the
day the last timely motion for rehearing was overruled by the court of appeals. See id. at R. 68.2(a).

Artis v. State                                                                                        Page 2